6?1/ §§ 7 C[/) -C/`JJ

 

V. RECOMMENDATION
William Stevens
Director of the Texas §
Correctional lnstitutions NOTED MARCH 17, 2015
Division §
Respondent
INTRODUCTION

l, Tanjia C. Chandler-Smith TDCJ # 1746186, residing
at Crain Unit, 1401 State School Rd., Gatesville, x.
76599 hereby give notice to respond to States Dismissal
Recomendation dated March 175 2015 which Petitioner
reqeived March 24, 2015; (Habéaé writ hb;;i©lQQ@e-B)

FINDING OF FACTS

'Petitioner filed a 2nd Habeas Writ after receiving
permission for successive Writ due to lgnorance of law.
Ann Landry of the Writ Division gave permission to
Petitioner to proceed on successive Writ. (lncluded in
Habeas Writ 10-9966-B)

Petitioner received States Response on March 10, 2015
at which time Petitioner replied and mailed her response
out on March 13, 2015 back to Jefferson Co. 262nd District
Court. (Writ Division) State did not allow Petitioner
the authorized 14 days to reply,

State:hadfa€Dismissaerécommendation_signed March 17,
2015 by Honorable Judge John B. Stevens Jr.fwithout
allowing Petitioner response to be submitted.

.rState;allegeS that under Art 11.07 4 (a) (1) that
Petitioner must establish either a new law or new facts.
Petitioner submission of Attachment (A) the sworn inmate
declaration of Petitioner as well as Attachment (G) of
Petitioners husbands affidavit. 0n page 3 item 6 of States
Dismissal Recommendation:clearly:S?ySLLthiPh€;aLF?CbW§?PS

were an exception and was not known at trial. Hence new
factS, new evidence. Petitioner did qualify above and
beyond 11.07 4 (a) (1) requirements.

ln reponse to States allegations that Petitioner
.failed to satisfy 4 (a) (2) of the 11.07 Tex. Code Crim.
Proc. petitioner has established rebuttal and documents
that leave questions and doubt to any rational Juror. In
applying a standard of due process a concept such as
fairness or funamental fairness essential to the very
concept of Justice.

Petitioners request for Habeas Corpus Writ is
properly before courts. On the record as anyone can read.
Petitioner did not have her day in court to meet the
Prosecutions case. A fair:chancejfor;anaaccused person
to say her say is so rooted in the traditions and cone
science of our country as to be the very essence of a

scheme or ordered liberty.
SHOWING OF FACTS

In States Dismissal Recommendation page (3) section
(7) states Petitioners attachment (A) which accompanied
her Habeas Corpus Writ, exhibit (A) proves Petitioner
satisfies Tex. Civil Practice & Remendies Code 132.001
(c) (2). Because last page of Habeas Corpus Writ is

lnmate Sworn Declaration that reads, true under

penaltyy of perjury".
CONCLUSION

lncluded in this petition is also a copy of
Petitioners response, for response to States response

received on March 10, 2015. Petitioner responded on
March 13, 2015.

INMATES DECLARATION_

1 Tanjia c. chandler-Smith, TDCJ # 1746186 being
presently incarcerated in TDCJ Crain Unit, 1401 State
School Rd., Gatesville, Tx. 76599 declare under perjury
or penality that according to my belief the facts stated
in application are true and correct.

 

cERTIFchTE 0F SERVICE

l Tanjia C. Chandler-Smith residing at Crain Unit,
1401 State School Rd., Gatesville, Tx. 76599 state that

herein is true and correct.

 

f>////E//_ /§?

PETI.T-_IoNER"s lN`FORMATIoN

'P‘et`iftioner;’s.prin`ted¢name;i

 

S;w:_¢ barnumber,ii_fappli'@zablé:: v

A'ddrcss: _4

 

 

 

T'elephone; . _

Fa;